DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendments to the claims, filed on 11/19/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 23 is objected to because of the following informalities: “saline” appears to be a misspelling of “silane” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected because it would have been unclear to one of ordinary skill in the art at the time of invention if the metals listed in the first layer represent the metals that comprise the metals used to metalize the fabric of claim 1 or are in addition to the metals used to metalize the fabric of claim 1.
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 does not further limit the possible group of compositions used in the prime coat of claim 1, so claim 21 is rejected for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 10, 11, 13, 14, 16, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2005/0272334 A1).
	Regarding claims 1 and 21, Wang teaches a method for preparing antimicrobial sheets for manufacturing articles having antimicrobial properties (e.g., a finishing abstract) comprising metallizing a textile fabric before the finishing treatment is applied (i.e., providing a first layer comprising metalized fabric) (para 20, 84); wherein the metalized fabric may be treated with methanol or heptane (para 85, 114, 123) (i.e., treating the first layer with a prime coat, the prime coat comprising at least one of heptane and/or methanol). Wang teaches applying a variety of other finishing chemicals such as antimicrobial agents, repelling agents, or stain release agents including silicones and fluorochemicals such as chloroprene (i.e., treating the second layer with a first silicone wash coat to form a third layer; and providing a fourth layer comprising an uncured polymer, the uncured polymer distinct from the third layer; combining the third layer and the fourth layer to form a preparation sheet) (para 27, 32-44, 82, 90-94). Wang further teaches the sheet may be calendered (i.e., calendering the preparation sheet to create an antimicrobial material sheet that is suitable for fabricating articles of manufacture having antimicrobial properties) (para 84). 
	With regards to the order of the steps of applying the second, third, and fourth layers, and calendering the preparation sheet, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to adjust or order the steps as needed, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
	Regarding claim 4, Wang suggests the use of multiple fabric layers (para 21, 29) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention prior to calendering the preparation sheet providing a fifth layer comprising metalized fabric and combining the fifth layer with the preparation sheet.
Regarding claim 5 and 10, Wang teaches the sheet is cured, and it can be cured in an over (para 90-94, 172, 178, 217).
Regarding claim 11, Wang teaches the use of a silicone compound, silane coupling agents or bonding agents and/or crosslinking agents (para 37, 75-79).
Regarding claim 13, Wang teaches the use of chloroprene (i.e., a fluoroelastomer) (para 37).
Regarding claim 23, Wang teaches the use of silane coupling agents Silane coupling agents are a class of organofunctional silanes that have the generic structure: Y--R--S1--X3, where X is a hydrolysable group such as methoxy, ethoxy, or acetoxy, and Y is an organofunctional group attached to silicon by an alkyl bridge, R; and examples of the Y groups are vinyl, epoxy, amino, ureido, mercapto, methacrylate, and the like (para 77); which would have allowed of ordinary skill in the art at the time of invention to at once envisage or rendered obvious to ordinary skill in the art at the time of invention the use of Tris(2-methoxyethoxy)(vinyl)silane, or, otherwise recognized as, Vinyltris(2-methoxyethoxy)silane as the silane coupling agent.
Regarding claim 14, Wang teaches a method for preparing antimicrobial sheets for manufacturing articles having antimicrobial properties (e.g., a finishing treatment applied to textiles) (abstract) comprising metallizing a textile fabric before the finishing treatment is applied (i.e., providing a first layer comprising metalized fabric) (para 20, 84). Wang teaches applying a variety of other finishing chemicals such silane coupling agents and silicones (i.e., providing a second layer comprising an uncured silicone formulated with a silane modifier composition; combining the first layer and the second layer to form a preparation sheet) (para 27, 32-44, 77-79, 90-94). Wang further teaches the sheet may be calendered (i.e., calendering the preparation sheet to create an antimicrobial material sheet that is suitable for fabricating articles of manufacture having antimicrobial properties) (para 84). 
	With regards to the order of the steps of applying the layers and calendering the preparation sheet, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to adjust or order the steps as needed, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
	Regarding claim 16, Wang suggests the use of multiple fabric layers (para 21, 29) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention prior to calendering the preparation sheet providing a third layer comprising metalized fabric and combining the third layer with the preparation sheet.
Regarding claim 17, Wang teaches the sheet is cured (para 90-94).

Claims 6-8, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Gibbins et al (US 2010/0190004 A1).
Wang suggests the method of claim 1. 
	Wang fails to suggest a step of employing a compression molding process to a portion of the antimicrobial material sheet in order to form at least a portion of the article; a step of employing die-cutting process to form at least a portion of the article from at least a portion of the antimicrobial material sheet; a step of preparing rolls of uncured or cured antimicrobial sheets suitable for manufacturing articles; wherein the first layer includes at least one of copper, copper alloy, or silver alloy; wherein the metalized fabric includes at least one of copper alloy and silver alloy.
	Gibbins teaches it was known in the art at the time of invention to subject antimicrobial laminate constructs to compression molding processes and die cutting process; wherein the laminate may comprise copper, silver, and silicone; wherein the laminate me be packaged in rolls  (para 26, 40, 60, 71). Gibbins teaches the use of copper, silver and their combinations with other metals (para 26, claim 3) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the use of copper and/or silver alloys. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Gibbins, as a matter of design choice to metalize the fabric of Wang with silver, copper, or silver/copper alloys; to package the cured or uncured sheets of Wang in rolls; and/or include the additional steps of die cutting and compression molding in the method of Wang depending upon the final application of the antimicrobial sheet or laminate as suggested by prior art or record.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 5 above, and further in view of Allen et al (US 2003/0064232 A1).
Wang suggests the method of claim 5. 
	Wang fails to suggest wherein the curing step is performed utilizing roto curing process.
	Allen teaches silicone compounds calendared onto fabrics may be cured with one of several common thermal peroxide catalyzed processes including autoclaving and rotocure (para 8-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Allen, as a matter of design choice to substitute or include the steps of roto curing and/or curing utilizing a coupling agent in the method of Wang as suggested by prior art or record.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 14 above, and further in view of Gibbins.
Wang suggests the method of claim 14. 
	Wang fails to suggest a step of employing a compression molding process to a portion of the antimicrobial material sheet in order to form at least a portion of the article; a step of employing die-cutting process to form at least a portion of the article from at least a portion of the antimicrobial material sheet; and a step of preparing rolls of uncured or cured antimicrobial sheets suitable for manufacturing articles.
	Gibbins teaches it was known in the art at the time of invention to subject antimicrobial laminate constructs to compression molding processes and die cutting process; wherein the laminate may comprise copper, silver, and silicone; wherein the laminate me be packaged in rolls  (para 26, 40, 60, 71). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Gibbins, as a matter of design choice to package the cured or uncured sheets of Wang in rolls; and/or include the additional steps of die cutting and compression molding in the method of Wang depending upon the final application of the antimicrobial sheet or laminate as suggested by prior art or record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783